Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This Amendment No. 2 to Credit Agreement (this “Amendment No. 2”) is entered
into as of July 11, 2011 by and among ARGO GROUP INTERNATIONAL HOLDINGS, LTD.,
ARGO GROUP US, INC., ARGO INTERNATIONAL HOLDINGS LIMITED and ARGO UNDERWRITING
AGENCY LIMITED (collectively, the “Borrowers”), JPMORGAN CHASE BANK, N.A.,
individually and as administrative agent (the “Administrative Agent”), and the
other financial institutions signatory hereto.

RECITALS

A. The Borrowers, the Administrative Agent and the Lenders are party to that
certain $150,000,000 Credit Agreement dated as of April 30, 2010 (as amended by
Amendment No. 1 thereto, the “Credit Agreement”). Unless otherwise specified
herein, capitalized terms used in this Amendment No. 2 shall have the meanings
ascribed to them by the Credit Agreement.

B. The Borrowers, the Administrative Agent and the Lenders wish to amend the
Credit Agreement to, among other things, (i) modify certain covenants therein,
(ii) extend the Maturity Date, (iii) add an increase option to the Lenders’
Commitments and (iv) modify pricing terms, in each case on the terms and
conditions set forth below.

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1. Amendment to Credit Agreement. Effective as of the Amendment No. 2 Effective
Date, the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is amended by inserting the following
definitions in proper alphabetical order:

“Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement dated
as of July 11, 2011 among the Borrowers, the Administrative Agent and the
Lenders party thereto.

“Amendment No. 2 Effective Date” has the meaning assigned to such term in
Amendment No. 2.

“Non-insurance Company Liquidity” means, as of the end of any fiscal quarter of
the Parent, the sum of (a) the aggregate amount of dividends payable or paid by
any Insurance Subsidiary without regulatory approval for the preceding 12-month
period then ending; plus (b) the aggregate amount of dividends approved or paid
by any Insurance Subsidiary during such 12-month period that exceeded the amount
that could be paid without regulatory approval;



--------------------------------------------------------------------------------

plus (c) the aggregate amount of distributions of profits for the Lloyds
syndicate actually received by Parent and its Subsidiaries during such 12-month
period; plus (d) the aggregate amount of cash and short-term liquidity of Parent
and its Subsidiaries (other than any Insurance Subsidiary) as of the last day of
such fiscal quarter.

(b) Section 1.01 of the Credit Agreement is amended by amending and restating
the definitions of Dollar Tranche Commitment, Interest Coverage Ratio, Lenders,
Maturity Date, Multicurrency Tranche Commitment, Tangible Net Worth and Total
Interest Expense each in their entirety to read as follows:

“Dollar Tranche Commitment” means, with respect to each Lender, the commitment
of such Lender to make Dollar Tranche Loans, expressed as an amount representing
the maximum aggregate amount of such Lender’s Dollar Tranche Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each Lender’s Dollar Tranche Commitment as of the Amendment No. 2
Effective Date is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Dollar Tranche
Commitment, as applicable. The aggregate amount of the Lenders’ Dollar Tranche
Commitments as of the Amendment No. 2 Effective Date is $20,000,000.

“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Parent, the ratio of (a) Non-insurance Company Liquidity to (b) Total Interest
Expense, in each case for the period of four fiscal quarters then ended,
computed on a consolidated basis for the Parent and its Subsidiaries.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
provided in Section 2.09(e), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

“Maturity Date” means April 30, 2014.

“Multicurrency Tranche Commitment” means, with respect to each Lender, the
commitment of such Lender to make Multicurrency Tranche Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Multicurrency Tranche
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced or
increased from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Lender’s Multicurrency Tranche
Commitment as of the Amendment No. 2 Effective Date is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Multicurrency

 

- 2 -



--------------------------------------------------------------------------------

Tranche Commitment, as applicable. The aggregate amount of the Lenders’
Multicurrency Tranche Commitments as of the Amendment No. 2 Effective Date is
$150,000,000.

“Tangible Net Worth” means, with respect to a Borrower, an amount equal to
(a) such Borrower’s total shareholder’s equity determined in accordance with
GAAP, minus (b) the aggregate book value of the intangible assets, including
goodwill, of such Borrower and its subsidiaries, all determined in accordance
with GAAP; provided, however, that the effect of the application of FASB ASC 320
(formerly known as FAS 115) shall be excluded in the computation of Tangible Net
Worth.

“Total Interest Expense” means, for any period, total interest expense with
respect to outstanding Indebtedness of the Parent and its Subsidiaries and
deducted in the computation of Net Income for such period (excluding interest
attributable to any Capital Lease Obligations and any amount included in
interest expense related to catastrophe bonds or other structured financing that
provides insurance or reinsurance protection to the Parent and its
Subsidiaries).

(c) Section 2.09 of the Credit Agreement is amended by (i) renaming the Section
“Termination, Reduction and Increase of Commitments.” and (ii) inserting a new
subsection (e) therein to read as follows:

(e) On up to three occasions after the Amendment No. 2 Effective Date, the
Borrowers at their option (acting through the Borrower Representative) may, from
time to time, seek to increase the total Commitments (allocated between the
Dollar Tranche Commitments and the Multicurrency Tranche Commitments as the
Borrower Representative may elect) by up to an aggregate amount of $37,500,000
(resulting in maximum total Commitments of $207,500,000) upon at least three
(3) Business Days’ prior written notice to the Administrative Agent, which
notice shall specify the amount of any such increase (which shall not be less
than $10,000,000), indicate which tranche of Commitments is to be increased and
shall certify that no Default or Event of Default has occurred and is
continuing. After delivery of such notice, the Borrowers, in their sole
discretion, may offer the increase (which may be declined by any Lender in its
sole discretion) in the total Commitments on either a ratable basis to the
Lenders or on a non pro-rata basis to one or more Lenders and/or to other
Lenders or entities reasonably acceptable to the Administrative Agent, the
Issuing Bank and the Borrower Representative. No increase in the total
Commitments shall become effective until the existing or new Lenders extending
such incremental Commitment amount and the Borrowers shall have delivered to the
Administrative Agent a document in form and substance reasonably satisfactory to
the Administrative Agent pursuant to which (i) any such existing Lender agrees
to the amount of its Commitment increase and the tranche of Commitments to which
such increase applies, (ii) any such new Lender agrees to its Dollar Tranche
Commitment and/or Multicurrency Tranche Commitment, as

 

- 3 -



--------------------------------------------------------------------------------

applicable, and agrees to assume and accept the obligations and rights of a
Lender hereunder, (iii) the Borrowers accept such incremental Commitments,
(iv) the effective date of any increase in the Commitments is specified and
(v) the Borrowers certify that on such date the conditions for a new Loan set
forth in Section 4.02 are satisfied. Upon the effectiveness of any increase in
the total Dollar Tranche Commitments pursuant hereto, (i) each Dollar Tranche
Lender (new or existing) shall be deemed to have accepted an assignment from the
existing Dollar Tranche Lenders, and the existing Dollar Tranche Lenders shall
be deemed to have made an assignment to each new or existing Dollar Tranche
Lender accepting a new or increased Dollar Tranche Commitment, of an interest in
each then outstanding Dollar Tranche Loan (in each case, on the terms and
conditions set forth in the Assignment and Assumption) such that, after giving
effect to such assignments, all Dollar Tranche Revolving Credit Exposure
hereunder is held ratably by the Dollar Tranche Lenders in proportion to their
respective Dollar Tranche Commitments. Upon the effectiveness of any increase in
the total Multicurrency Tranche Commitments pursuant hereto, (i) each
Multicurrency Tranche Lender (new or existing) shall be deemed to have accepted
an assignment from the existing Multicurrency Tranche Lenders, and the existing
Multicurrency Tranche Lenders shall be deemed to have made an assignment to each
new or existing Multicurrency Tranche Lender accepting a new or increased
Multicurrency Tranche Commitment, of an interest in each then outstanding
Multicurrency Tranche Loan (in each case, on the terms and conditions set forth
in the Assignment and Assumption) and (ii) the LC Exposure of the existing and
new Multicurrency Tranche Lenders shall be automatically adjusted such that,
after giving effect to such assignments and adjustments, all Multicurrency
Tranche Revolving Credit Exposure hereunder is held ratably by the Lenders in
proportion to their respective Multicurrency Tranche Commitments. Assignments
pursuant to the preceding two sentences shall be made in exchange for, and
substantially contemporaneously with the payment to the assigning Lenders of,
the principal amount assigned plus accrued and unpaid interest and commitment
and Letter of Credit fees. Payments received by assigning Lenders pursuant to
this Section in respect of the principal amount of any Eurocurrency Loan shall,
for purposes of Section 2.16 be deemed prepayments of such Loan. Any increase of
the total Commitments pursuant to this Section 2.09(e) shall be subject to
receipt by the Administrative Agent from the Borrowers of such supplemental
opinions, resolutions, certificates and other documents as the Administrative
Agent may reasonably request. No consent of any Lender (other than the Lenders
agreeing to new or increased Commitments) shall be required for any incremental
Commitment provided or Loan made pursuant to this Section 2.09(e).

(d) Section 6.01(l) of the Credit Agreement is amended and restated in its
entirety to read as follows:

(l) [Intentionally Omitted]; and

 

- 4 -



--------------------------------------------------------------------------------

(e) Section 6.01(m) of the Credit Agreement is amended and restated in its
entirety to read as follows:

(m) Indebtedness not otherwise permitted under this Section 6.01 in a principal
amount outstanding not to exceed $40,000,000 in the aggregate at any time;
provided that no more than $25,000,000 of such amount may be incurred by
Subsidiaries other than the Borrowers.

(f) Section 6.02 of the Credit Agreement is amended by relettering subsections
(f) and (g) thereof as (g) and (h), respectively and by inserting a new
subsection (f) therein in proper alphabetical order to read as follows:

(f) Liens which (x) do not secure Indebtedness and (y) are incurred in the
ordinary course of business, including Liens granted in connection with any
investments, trades, facilities or other arrangements with any swap
counterparty, securities or other broker/dealer or clearing exchange in an
aggregate amount not to exceed $100,000,000;

(g) Section 6.05 of the Credit Agreement is amended and restated in its entirety
to read as follows:

Swap Agreements. The Borrowers will not, and will not permit any Subsidiary to,
enter into any Swap Agreement, except (a) non-speculative Swap Agreements
entered into to hedge or mitigate risks to which a Borrower or any Subsidiary
has (or reasonably expects to have) actual exposure (other than those in respect
of Equity Interests of a Borrower or any of its Subsidiaries),
(b) non-speculative Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of a Borrower or any Subsidiary and
(c) Swap Agreements entered into in connection with any Restricted Payments
permitted to be made under Section 6.06(a)(ii).

(h) Section 6.06(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:

(a) (i) the Parent may declare and pay publicly announced and regularly
scheduled dividends on its issued and outstanding common stock that is traded
publicly on a national securities exchange, (ii) the Parent or any Subsidiary
may make stock repurchases and other Restricted Payments, in each case of or
relating to the Capital Stock of the Parent, pursuant to the stock repurchase
plan approved by the board of directors of the Parent on November 13, 2007 in an
aggregate amount not in excess of $120,000,000 after the Effective Date through
the Amendment No. 2 Effective Date and (iii) the Parent or any Subsidiary may
make stock repurchases and other Restricted Payments, in each case of or
relating to the Capital Stock of the Parent, in an aggregate amount not in
excess of $150,000,000 after the Amendment No. 2 Effective Date; provided,
however that no Restricted Payment shall be permitted to be declared, and no
Restricted

 

- 5 -



--------------------------------------------------------------------------------

Payment (other than dividends declared in compliance herewith) shall be
permitted to be paid, under this clause (a) if any Default is existing either at
the time of the proposed Restricted Payment or immediately after giving effect
thereto;

(i) Section 6.09 of the Credit Agreement is amended and restated in its entirety
to read as follows:

Minimum Interest Coverage Ratio. The Borrowers will not permit the Interest
Coverage Ratio as of the end of any fiscal quarter of the Parent to be less than
1.25:1.00.

(j) Section 6.11 of the Credit Agreement is amended and restated in its entirety
to read as follows:

Tangible Net Worth. (a) Argo US will not permit at any time its Tangible Net
Worth to be less than the sum of (i) $485,000,000 plus (ii) 50% of the positive
net income of Argo US and its subsidiaries on a consolidated basis for each
fiscal quarter ending after March 31, 2011 and (b) the Parent will not permit at
any time its Tangible Net Worth to be less than the sum of (i) $835,000,000 plus
(ii) 50% of positive net income of the Parent and its subsidiaries on a
consolidated basis for each fiscal quarter ending after March 31, 2011.

(k) Section 9.02 of the Credit Agreement is amended by inserting a new
subsection (d) therein in proper alphabetical order to read as follows:

(d) Notwithstanding the foregoing, upon the execution and delivery of all
documentation required by Section 2.09(e) to be delivered in connection with an
increase to the aggregate Commitments, the Administrative Agent, the Borrowers
and the new or existing Lenders whose Commitments have been affected may and
shall enter into an amendment hereof (which shall be binding on all parties
hereto and the new Lenders) solely for the purpose of reflecting any new Lenders
and their new Commitments and any increase in the Commitment of any existing
Lender.

(l) Schedule 1.01 to the Credit Agreement is amended and restated in its
entirety to read as set forth on Schedule 1 hereto.

(m) Schedule 2.01 to the Credit Agreement is amended and restated in its
entirety to read as set forth on Schedule 2 hereto.

2. Representations and Warranties of the Borrowers. Each Borrower represents and
warrants that:

(a) The execution, delivery and performance by the Borrowers of this Amendment
No. 2 are within the Borrowers’ corporate powers and have been duly authorized
by all necessary corporate and, if required, stockholder action. This Amendment
No. 2 has been duly executed and delivered by the Borrowers and

 

- 6 -



--------------------------------------------------------------------------------

constitutes a legal, valid and binding obligation of the Borrowers, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;

(b) After giving effect to this Amendment No. 2, each of the representations and
warranties contained in the Credit Agreement (treating this Amendment No. 2 as a
Credit Document and the Borrowers’ execution and delivery of this Amendment
No. 2 as within the definition of “Transactions” for purposes thereof) is true
and correct in all material respects (except that any representation or warranty
which is already qualified as to materiality or by reference to Material Adverse
Effect shall be true and correct in all respects) on and as of the date hereof
as if made on the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (except that any representation or warranty which is already qualified
as to materiality or by reference to Material Adverse Effect shall be true and
correct in all respects) as of such earlier date); and

(c) After giving effect to this Amendment No. 2, no Default or Event of Default
has occurred and is continuing.

3. Effective Date. This Amendment No. 2 shall become effective as of the date
upon which each of the following conditions precedent shall be satisfied or
waived:

(a) The Administrative Agent shall have received counterparts of this Amendment
No. 2 executed by the Borrower, the Administrative Agent and each of the
Lenders;

(b) The Administrative Agent shall have received for the benefit of each Lender
an amendment fee equal to 0.10% of the aggregate Commitments (determined
immediately after giving effect hereto) for the pro rata (relative to Commitment
amount) benefit of each Lender

(c) The Borrowers shall have paid all out-of-pocket expenses described in
Section 5 below; and

(d) The Administrative Agent shall have received such documents and certificates
as it may reasonably request relating to the organization, existence and good
standing of the Borrowers and the authorization of this Amendment No. 2, all in
form and substance reasonably satisfactory to the Administrative Agent;

and, upon such effectiveness, the amendments provided for herein shall be deemed
made on and as of June 30, 2011 (the “Amendment No. 2 Effective Date”).

4. Reference to and Effect Upon the Credit Agreement.

(a) Except as specifically amended or waived above, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.

 

- 7 -



--------------------------------------------------------------------------------

(b) The execution, delivery and effectiveness of this Amendment No. 2 shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Credit Document, nor constitute a
waiver of any provision of the Credit Agreement or any Credit Document, except
as specifically set forth herein. Upon the effectiveness of this Amendment
No. 2, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of similar import shall mean and be a reference to
the Credit Agreement as amended hereby.

5. Costs and Expenses. Each Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment No. 2, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.

6. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Amendment No. 2 are included herein for
convenience of reference only and shall not constitute a part of this Amendment
No. 2 for any other purposes.

8. Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument. Delivery of a
counterpart signature page by facsimile transmission or by e-mail transmission
of an Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart signature page.

[Signature page follows]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 as of the
date and year first above written.

 

ARGO GROUP INTERNATIONAL HOLDINGS, LTD. By  

/s/ Jay S. Bullock

Name:   Jay S. Bullock Title:   Chief Financial Officer ARGO GROUP US, INC. By  

/s/ Lynn K. Geurin

Name:   Lynn K. Geurin Title:   Vice President & Treasurer ARGO INTERNATIONAL
HOLDINGS LIMITED By  

/s/ Ciaran O’Donnell

Name:   Ciaran O’Donnell Title:   Director ARGO UNDERWRITING AGENCY LIMITED By  

/s/ Ciaran O’Donnell

Name:   Ciaran O’Donnell Title:   Director

[Signature page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent By:  

/s/ Jennifer N. Wilkinson

Name:   Jennifer N. Wilkinson Title:   Senior Vice President

[Signature page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:  

/s/ Terry L. Witte

Name:   Terry L. Witte Title:   Senior Vice President

[Signature page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

THE FROST NATIONAL BANK By:  

/s/ Victor J. Harris

Name:   Victor J. Harris Title:   Senior Vice President

[Signature page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Tiffany Burgess

Name:   Tiffany Burgess Title:   Vice President

[Signature page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK BERMUDA LTD. By:  

/s/ Matthew Living

Name:   Matthew Living Title:   Vice President & Global Relationship Manager By:
 

/s/ Shannon Burgess

Name:   Shannon Burgess Title:   Vice President & Senior Relationship Manager

[Signature page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Bonnie Wiskowski

Name:   Bonnie Wiskowski Title:   Vice President

[Signature page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Stuart Ratcliffe

Name:   Stuart Ratcliffe Title:   Director

[Signature page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ K. Scott Bazemore

Name:   K. Scott Bazemore Title:   Vice President

[Signature page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1 TO AMENDMENT NO. 2

PRICING SCHEDULE

 

APPLICABLE MARGIN

(ALTERNATIVE BASE RATE SPREAD)

   LEVEL I     LEVEL II     LEVEL III  

Leverage Ratio £ 20%

     0.75 %      1.00 %      1.75 % 

Leverage Ratio £ 30%

     1.00 %      1.25 %      2.00 % 

Leverage Ratio > 30%

     1.25 %      1.50 %      2.50 % 

APPLICABLE MARGIN

(EUROCURRENCY SPREAD)

   LEVEL I     LEVEL II     LEVEL III  

Leverage Ratio £ 20%

     1.75 %      2.00 %      2.75 % 

Leverage Ratio £ 30%

     2.00 %      2.25 %      3.00 % 

Leverage Ratio > 30%

     2.25 %      2.50 %      3.50 % 

COMMITMENT FEE

   LEVEL I     LEVEL II     LEVEL III  

Commitment Fee Rate

     0.25 %      0.30 %      0.45 % 

“Argo US Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Argo US’s Issuer Credit Rating, as determined without
third-party enhancement.

“Borrower Rating” means, as of any date of determination, the Argo US Rating;
provided, however, that at any time that there exists both an Argo US Rating and
a Parent Rating and there is a split between such Ratings, then the higher1 of
such Ratings shall apply, unless there is a split in Ratings of more than one
level, in which case the level that is one level higher than the lower Rating
shall apply.

“Parent Rating” means, at any time, the rating, if any, issued by S&P and then
in effect with respect to the Parent’s Issuer Credit Rating, as determined
without third-party enhancement.

“Rating” means an Argo US Rating or a Parent Rating.

“Subsidiary Rating” means, at any time, the AM Best Financial Strength Rating
then in effect for Argo US’s rated operating insurance Subsidiaries.

“Level I Status” exists at any date if, on such date, the Borrower Rating is BBB
or better and the Subsidiary Rating is A or better.

 

 

1 

It being understood and agreed, by way of example, that a Rating of A- is one
level higher than a Rating of BBB+.

[Signature page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

“Level II Status” exists at any date if, on such date, the Borrowers have not
qualified for Level I Status and the Borrower Rating is BBB- or better and the
Subsidiary Rating is A- or better.

“Level III Status” exists at any date if, on such date, the Borrowers have not
qualified for Level I Status or Level II Status.

“Status” means Level I Status, Level II Status and Level III Status.

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Status as determined from the then current Borrower Rating and
Subsidiary Rating and the Leverage Ratio as reflected in the then most recent
financial statements delivered pursuant to Section 5.01 (the “Financials”). The
Borrower Rating and Subsidiary Rating in effect on any date for the purposes of
this Schedule shall be that in effect at the close of business on such date.
Adjustments, if any, to the Applicable Rate arising out of a change in the
Leverage Ratio shall be effective five Business Days after the Administrative
Agent has received the applicable Financials. If the Borrowers fail to deliver
the Financials to the Administrative Agent at the time required pursuant to this
Agreement, then the Applicable Rate shall be the highest Applicable Rate set
forth in the foregoing table for the then effective Borrower Rating and
Subsidiary Rating until five Business Days after such Financials are so
delivered. Until adjusted after the receipt of the first set of Financials
delivered after the Effective Date, Level II Status with a Leverage Ratio of 22%
shall be deemed to exist.

[Signature page to Amendment No. 2 to Credit Agreement]